DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the papers filed April 8, 2022.  Currently, claims 1-38 are pending.  Claims 1-14, 16-18, 23-24 have been withdrawn as drawn to non-elected subject matter. 
	
Election/Restrictions
Applicant's election of Group I, WBSCR17, SEQ ID NO: 1 and 2 and Cfa6.6, Claims 1-14, 16-18, 23-24 in the paper filed  April 8, 2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
	The requirement is still deemed proper and is therefore made FINAL.

Priority
This application is a 371 of PCT/US2018/040344, filed June 29, 2018 and claims priority to provisional 62/527,653, filed June 30, 2017.  


Drawings
The drawings are acceptable. 

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609 A(1) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Pages 48-55 list references.  

Claim Objections
Claim 24 is objected to because the claim contains more than one period (see 609.01(m)). The claim appears to provide a second sentence that does not make sense.  Correction is required.  
 

Improper Markush Rejection
Claims 9, 11, 14, 17 are rejected under the judicially approved “improper Markush grouping” doctrine. (See Federal Register, Vol. 76, No. 27, Wednesday, February 9, 2011, page 7166). This rejection is appropriate when the claim contains an improper grouping of alternatively useable species. See In re Harnisch,631 F.2d 716, 719-20 (CCPA 1980). A Markush claim contains an “improper Markush grouping” if:
(1) the species of the Markush group do not share a “single structural similarity,” or (2) the species do not share a common use. Members of a Markush group share a “single structural similarity” when they belong to the same recognized physical or chemical class or to the same art-recognized class. Members of a Markush group share a common use when they are disclosed in the specification or known in the art to be functionally equivalent. See MPEP § 2117.
Here each species is considered to each of the genes of Claims 9 and 14. 
Claim 11 and 17 are also directed to distinct structural variants.  . 
The recited alternative species in the groups set forth here do not share a single structural similarity, as each different gene that could be detected is itself located in a separate region of the genome and has its own structure. The genes recited in the instant claims, do not share a single structural similarity since each consists of a different nucleotide sequences with different expression patterns. The only structural similarity present is that all detected positions are part of nucleic acid molecules. The fact that the markers comprise nucleotides per se does not support a conclusion that they have a common single structural similarity because the structure of comprising a nucleotide alone is not essential to the common activity of being correlated with canine social behavior. Accordingly, while the different markers are asserted to have the property of being correlated with canine social behavior, they do not share a single structural similarity. The structural variants of Claims 11 and 17 similarly don’t share a single structural similarity.  
MPEP 2117 (II)(A) provides the following guidance as to what constitutes a physical, chemical, or art recognized class:
A recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein “there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. In other words, each member could be substituted one for the other, with the expectation that the same intended result would be achieved” 

The recited genes do not belong to a recognized chemical class because there is no expectation from the knowledge in the art that the genes will behave in the same manner and can be substituted for one another with the same intended result achieved. In other words, there is no expectation from the knowledge in the art that each of the recited genes would function in the same way in the claimed method; it is only in the context of this specification that it was disclosed that all members of this group may behave in the same way in the context of the claimed invention. Further there is no evidence of record to establish that it is clear from their very nature that each of the recited genes or structural variants possess the common property of being associated with canine social behavior.
MPEP 2117 (II) further states the following:
Where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the compounds do not appear to be members of a recognized physical or chemical class or members of an art-recognized class, the members are considered to share a "single structural similarity" and common use when the alternatively usable compounds share a substantial structural feature that is essential to a common use. Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). 

The recited alternative species do not share a substantial common structure just because they all have a sugar phosphate backbone. The sugar phosphate backbone of a nucleic acid chain is not considered to be a substantial common structural feature to the group of genes being claimed because it is shared by ALL nucleic acids. Further, the fact that the genes all have a sugar phosphate backbone does not support a conclusion that they have a common single structural similarity because the structure of comprising a sugar phosphate backbone alone is not essential to the asserted common use of being associated with canine social behavior.  
Following this analysis, the claims are rejected as containing an improper Markush grouping.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14, 16-18, 23-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
	35 U.S.C. § 101 requires that to be patent-eligible, an invention (1) must be directed to one of the four statutory categories, and (2) must not be wholly directed to subject matter encompassing a judicially recognized exception. M.P.E.P. § 2106. Regarding judicial exceptions, “[p]henomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.” Gottschalk v. Benson, 409 U.S. 63, 67 (1972); see also M.P.E.P. § 2106, part II. 
	Based upon consideration of the claims as a whole, as well as consideration of elements/steps recited in addition to the judicial exception, the present claims fail to meet the elements required for patent eligibility.

Question 1
The claimed invention is directed to a process that involves a natural principle and a judicial exception.
	
	Question 2A Prong I	
The claims are taken to be directed to an abstract idea, a law of nature and a natural phenomenon.  
Claim 1 is directed to “a method for predicting the probability of a canine exhibiting a sociable behavior” by genotyping and counting the number of structural variants in the WBS locus to predict canine sociable behavior.   Claim 1 is directed to a process that involves the judicial exceptions of an abstract idea (i.e. the abstract steps of “counting the number of structural variants” and “predicting the probability”) and a law of nature/natural phenomenon (i.e. the natural correlation between the number of structural variants and canine exhibiting a sociable behavior).  

Claim 2 is directed to ranking dogs and wolves according to their likely level of exhibiting a social behavior by comparing the number of structural variants in two canines to predict sociable behavior. Claim 2 is directed to a process that involves the judicial exceptions of an abstract idea (i.e. the abstract steps of “determining the number of structural variants” and ranking) and a law of nature/natural phenomenon (i.e. the natural correlation between the number of structural variants and sociable behavior).  



Claim 12 is directed to a method of screening a dog or wolf library by obtaining a genomic library and determining the number of structural variants. Claim 12 is directed to a process that involves the judicial exceptions of an abstract idea (i.e. the abstract steps of “determining the number of structural variants in a database”).  Determining encompasses steps of reviewing data from a database and counting.  The library encompasses by the claim may be either nucleic acids or databases such that the analysis is purely analysis of data.  

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons that follow.  

A correlation that preexists in the human is an unpatentable phenomenon.  The association between number of structural variants and social behavior is a law of nature/natural phenomenon.  The "predicting probability step” in claim 1 which tells users of the process to predict social behavior in the sample, amounts to no more than an "instruction to apply the natural law".  This predicting step is no more than a mental step.  Even if the step requires something more such as to verbalize the discovery of the natural law, this mere verbalization is not an application of the law of nature to a new and useful end.  The "predicting" step does not require the process user to do anything in light of the correlation.  The " predicting" step fails to provide the “practical assurance” sought by the Prometheus Court that the “process is more than a drafting effort designed to monopolize the law of nature itself.”    
Claim 2 is directed to ranking dogs based upon a comparison to assess which dog is more likely to exhibit social behavior.  This is also a natural correlation, as discussed above.  

Question 2A Prong II
The exception is not integrated into a practical application of the exception.  The claims do not recite any additional elements that integrate the exception into a practical application of the exception.  While Claim 1 recites obtaining a sample and genotyping, this is not an integration of the exception into a practical application.  Claim 2 is directed to obtaining two biological samples, this is mere pre-solution activity.  Claim 12 does not appear to require any additional elements in addition to the judicial exception.  These elements are data gathering required to perform the method.  Thus, the claim is “directed to” the exception. 

Accordingly, the claims are directed to judicial exceptions.

Question 2B
The second step of Alice involves determining whether the remaining elements, either in isolation or combination with the other non patent ineligible elements, are sufficient to “’transform the nature of the claim’ into a patent eligible application” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297). 
The claims are not sufficiently defined to provide a method which is significantly more from a statement of a natural principle for at least these reasons:
The claims do not include applying the judicial exception, or by use of, a particular machine.  The claims do not tie the steps to a “particular machine" and therefore do not meet the machine or transformation test on these grounds.  The use of machines generally does not impose a meaningful limit on claim scope.  
	The claims also do not add a specific limitation other than what is well-understood, routine and conventional in the field.  That is, the step of genotyping samples for variants in chromosome 6 was well known in the art at the time the invention was made.  The prior art teaches performing genome wide analysis of SNPs, for example.    
	The steps which are set forth in the claims must be taken or used by others to apply the disclosed law of nature, and they encompass using any of a variety of well-understood techniques in the prior art for detection.  
The claims are set forth at a high level of generality such that all methods for determining of the natural products are encompassed. 
The step is a mere data gathering step that amounts to extra solution activity to the judicial exception.  It merely tells the users of the method to determine the genotype of a sample without further specification as to how the sample should be analyzed.   The claim does not recite a new, innovative method for such determination.  The determining step essentially tells users to determine the genotype through whatever known processes they wish to use.  
For these reasons the claims are rejected under section 101 as being directed to non-statutory subject matter. 



Claim Rejections - 35 USC § 112-Scope of Enablement

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 1-14, 16-18, 23-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for analyzing mutations within the WBS locus, does not reasonably provide enablement for a method of predicting social behavior based upon any structural variants within the WBS locus.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,

“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”

	The nature of the invention and breadth of claims
	The claims are broadly drawn to methods which comprise counting the number of structural variants that are structurally undefined in the WBS locus on canine chromosome 6 which possess the functionality of being associated with sociable behavior.  
 The invention is in a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology.”  Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).  

	The unpredictability of the art and the state of the prior art
	The art teaches performing genome-wide SNP and haplotype analyses to study dog domestication (see vonHoldt et al.  (Nature Letters, Vol. 464, April 8, 2010, pages 898-903).  vonHoldt teaches genotyping genomic DNA from domestic dogs, grey wolves and coyotes (page 902).  

Koch et al. (Molecular Ecology, Vol. 25, pages 1838-1855, November 2015) teaches analysis of methylation and SNPs on the impact of domestication and transposon insertions between dogs and grey wolves.  Koch teaches obtaining genomic DNA and genotyping a biological sample from dogs and wolves (see page 1839, col. 2).  Koch teaches constructing genomic libraries for sequencing on Illumina HiSeq2500 (page 1840, col. 1).  Koch teaches determining methylation frequency (page 1840, col.2 ).  Figure 3 illustrates an association scan across wolves and purebred dogs.  The analysis encompasses SMPs within WBS locus of chromosome 6.  Table 1 provides four examples of SMP association between dogs and wolves.  Koch identifies four positions on CFA6.  They do not appear to be located within WBS locus, as defined by the specification as CFA62,031,491-7,215,670).  

Cagan et al. (BMC Evolutionary Biology, Vol. 16, No. 10, January 12, 2016) teaches a method of identifying genomic variants targeted by selection during dog domestication. Cagan studies the phenotypic differences between dogs and wolves, i.e. social behavior.  Cagan analyzes genome-wide polymorphism data in a global sample of 69 dogs and 7 wolves (abstract).  Cagan notes that different alleles in some of the genes have been associated with behavioral differences between modern dog breeds which suggests an important role in the domestication process (abstract). 

	vonHoldt et al. (Sci. Adv. Vol. 3, e1700398, 2017) teaches structural variants in genes associated with WBS underlie stereotypical hypersociability in domestic dogs.  vonHoldt identified three sociability metrics, namely attention bias to social stimuli (ABS), hypersociability (HYP) and social interest in strangers (SIS) (page 2, col. 1).  vonHoldt teaches identifying four SVs that were significantly associated with human directed social behavior.  None of these four SVs were Cfa6.6, the elected structural variant.  A little bit confusingly, vonHoldt teaches an association between Cfa6.6 and seeking or avoiding attention (see page 5, col. 1).  

	Tandon et al. (Genes, Vol. 10, No. 439, June 2019) teaches homozygosity for mobile element insertions associated with WBSCR17 to predict success in assistance dog training programs, i.e. social behavior.  Tandon teaches Cfa6.6 in WBSCR17 was identified in domestic dogs and gray wolves (abstract).  Tandon teaches a posibive correlation between insertions at Cfa6.6 and dog separation distress in the form of restlessness when about to be left alone by the owner.  Table 1 illustrates the three ABS, HYP and SIS metrics studied in the instant application.  Cfa6.6 does not appear to be consistently associated with any of the metrics.  


    PNG
    media_image1.png
    779
    762
    media_image1.png
    Greyscale

	Guidance  in the Specification.

The specification teaches identifying a single structural variant in WBSCR17 that is associated with social behavior, namely CFA6.6.   It is not clear that any  polymorphism in WBSCR17 or more broadly the WBS locus are associated with social behavior.  The art and the specification teach the WBS locus on canine chromosome 6 (2,031,491-7,251,670 bp) contains 46 annotated genes (page 18, para 81).  The figure below illustrates the claimed region, the expansive nature of the region and the small portion of the region identified as WBSCR17.  Within the WBSCR17 gene, applicant has described a single structural variant, namely Cfa6.6 associated with social behavior.  This single variant is not representative of the genus of structural variants in the WBS locus.  

    PNG
    media_image2.png
    598
    1590
    media_image2.png
    Greyscale

The specification teaches several variants within the WBSCR17 gene, however the specification does not teach how these variants are functionally associated with social behavior.  
Page 21 of the specification lists approximately 90 de novo annotated structural variants on canine chromosome 6.  6 of the variants are identified in WBSCR17, the elected gene.  

    PNG
    media_image3.png
    193
    729
    media_image3.png
    Greyscale


The specification identifies only 4 of these nearly 90 variants as associated with social behavior across dogs and wolves. 

    PNG
    media_image4.png
    367
    837
    media_image4.png
    Greyscale


Figure 7A, for example is directed to the number of insertions for Cfa6.6 The underlined breeds are designated as seeking attention.  


    PNG
    media_image5.png
    608
    278
    media_image5.png
    Greyscale

It is clear that the number of insertions in wolves and Golden Retrievers, Border collies do not significantly differ.  The vast majoring of insertions for these two social breeds is 0-2, the same as wolves. 
The guidance provided by the specification amounts to an invitation for the skilled artisan to try and follow the disclosed instructions to make and use the claimed invention.   

	Quantity of Experimentation
	The quantity of experimentation in this area is extremely large since there is significant number of parameters which would have to be studied to enable the skilled artisan to practice the invention as broadly as claimed. 
	The claims are broadly directed to counting the number of any structural variants within the WBS locus as indicative of social behavior.  As provided in the specification, the number of structural variants of the elected Cfa6.6 in the dogs identified as seeking attention did not appear to be significantly associated.  Figure 7A illustrates several breeds that seek attention that do not have more Cfa6.6 insertions than the control wolves.  For example Bernese Mountain dogs, Border collies and Golden retrievers each had on average 0-2 insertions while the wolves also have 0-2 insertions.  Thus, it is unpredictable that one could predict the social behavior of “seeking attention” by merely counting the number of Cfa6.6 insertions. Figure 7A does not appear to support the statement that more insertions in Cfa6.6 is associated with more social behavior.  The specification identified BSNJ, GPYR, Pariah, SLU as non-social dogs that do not seek attention, however each of these dogs has more than 3 insertions whereas Goldens, BMD and Border Collies all have 2 or less insertions.  Thus, this correlation does not appear to be supported by the evidence in Figure 7A.  
	Furthermore, the teachings of Tandon illustrate that Cfa6.6, the elected locus is not associated with any of the three social behavior metrics, ABS, HYP or SIS.  Thus, it is unpredictable which social behavior criteria the elected Cfa6.6 is associated with. The skilled artisan would be required to perform additional unpredictable and undue experimentation to be able to predict or determine the likelihood of social behavior.  
	Even more, the specification illustrates the presence of about 90 “structural variations” within the WBC locus and finds only four were associated with social behaviors.  Table 10 of the specification provides thee variants associated with ABS and one associated with SIS.  It is unpredictable which additional structural variants, either those identified in the specification or those yet to be discovered woul be associated with the wide range of social behaviors.  The specification does not enable the skilled artisan to assess any HYP or hypersociality metric using any of the identified locuses.  It is unpredictable whether any amount of experimentation would allow the skilled artisan to use the about 90 identified loci for social behavior metrics without further unpredictable and undue experimentation. 
This would require significant inventive effort, with each of the many intervening steps, upon effective reduction to practice, not providing any guarantee of success in the succeeding steps.

	Level of Skill in the Art
	The level of skill in the art is deemed to be high.

	Conclusion
  	
Thus given the broad claims in an art whose nature is identified as unpredictable, the unpredictability of that art, the large quantity  of research required to define these unpredictable variables, the lack of guidance provided in the specification, the absence of a working example and the negative teachings in the prior art balanced only against the high skill level in the art, it is the position of the examiner that it would require undue experimentation for one of skill in the art to perform the method of the claim as broadly written.


Claim Rejections - 35 USC § 112- Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 2-11, 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 2-11 are directed to obtaining a biological sample from a dog or wolf in steps a and c.  Steps e and f then are directed only to ranking “the first dog”.  However, it is unclear if the wolf was selected how a ranking is determined.  Clarification is required.  
Claim 5 is directed to “wherein genotyping the biological sample utilizes”  however claim 2 does not require genotyping.  Claim 2 is merely determining the number of structural variants.  Clarification is required. 
Claim 18 is directed to “the locus Cfa6.6”.  “The locus Cfa6.6” lacks proper antecedent basis. Claim 12 from which Claim 18 depends does not recite the Cfa6.6 locus.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1, 12-14  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koch et al. (Molecular Ecology, Vol. 25, pages 1838-1855, November 2015).
The specification does not provide any particular definition for a structural variant.  Methylation changes cause structural changes in the nucleotides.  Thus, methylation analysis is encompassed by the instant claims. 
Koch teaches analysis and the impact of domestication and transposon insertions on methylation patterns between dogs and gray wolves.  Koch teaches obtaining genomic DNA and genotyping a biological sample from dogs and wolves (see page 1839, col. 2).  Koch teaches constructing genomic libraries for sequencing on Illumina HiSeq2500 (page 1840, col. 1).  Koch teaches determining methylation frequency (page 1840, col.2 ).  Figure 3 illustrates an association scan across wolves and purebred dogs.  The analysis encompasses SMPs within WBS locus of chromosome 6.  Table 1 provides four examples of SMP association between dogs and wolves.  
With respect to Claim 1, Koch teaches genotyping and counting the methylation variants.  Koch teaches using these variants for distinguishing purebred dogs and wolves. 
With regard to Claim 12, Koch teaches obtaining genomic libraries and sequencing variants.  These variants are then counted. Koch teaches the reads were mapped to the reference dog genome (pages 1840, col. 1-2).  The locations of the variants would inherently be determined. 
	With regard to Claim 14, no structural variants were determined within WBSCR17, however the full genome analysis would have detected variants if variants were present. 
	
Claim(s) 1, 12-14  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cagan et al. (BMC Evolutionary Biology, Vol. 16, No. 10, January 12, 2016).
Cagan teaches a method of identifying genomic variants targeted by selection during dog domestication. Cagan studies the phenotypic differences between dogs and wolves, i.e. social behavior.  Cagan analyzes genome-wide polymorphism data in a global sample of 69 dogs and 7 wolves (abstract).  Cagan notes that different alleles in some of the genes have been associated with behavioral differences between modern dog breeds which suggests an important role in the domestication process (abstract). 
For Claim 1, Figure 1 illustrates the genome-wide scan that counts the number of variants across the genome including within the WBC locus, the WBSCR17 gene among others.  For the structural variants that do not differ between wolf and dog, there is a 50% probability the canine will exhibit a social behavior since there is not statistical difference for the SNPs.  
With respect to Claim 12, Cagan teaches using the DoGSD publicly available database which contains whole-genome SNP data from dogs and wolves (page 10, col. 2).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 12-14, 16-18, 23-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 16/990,468 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	Although the conflicting claims are not identical, they are not patentable distinct from each other because Claims 1, 12-14, 16-18, 23-24 the instant application is generic to all that is recited in claims 1-19 of copending Application No. 16/990,468.  That is, claims 1-19 of copending Application No. 16/990,468 falls entirely within the scope of Claims 1, 12-14, 16-18, 23-24, or in other words, Claims 1, 12-14, 16-18, 23-24 is anticipated by claims 1-19 of copending Application No. 16/990,468.  Here, claim 1 of copending Application No. 16/990,468 recites

	
    PNG
    media_image6.png
    186
    542
    media_image6.png
    Greyscale

	


Conclusion
No claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANINE ANNE GOLDBERG whose telephone number is (571)272-0743.  The examiner can normally be reached on Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        July 29, 2022